   Case 1:20-cv-00032-JRH-BKE Document 16 Filed 10/06/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


PYTHIAS CHABALA,


            Plaintiff,

    V.                                           CV   120-032


WARREN GLOVER and
UNITED STATES OF AMERICA,


            Defendants.



                                   ORDER




    Before the Court is the parties' Stipulation of Dismissal

with Prejudice. (Doc. 15.)            Plaintiff and Defendants consent

to dismissal.        Upon consideration, dismissal is proper under

Federal     Rule    of   Civil     Procedure    41(a) (1)(A) (ii).      IT    IS

THEREFORE    ORDERED     that   Plaintiff's    claims   are    DISMISSED     WITH


PREJUDICE.    The Clerk is directed to CLOSE this case.


    ORDER     ENTERED     at    Augusta,   Georgia,     this          day     of

October, 2020.




                                                        , CHIEF JUDGE
                                     UNITEry STATES DISTRICT COURT
                                           !rN district of GEORGIA
